Title: To James Madison from Asbury Dickins, 26 March 1816
From: Dickins, Asbury
To: Madison, James


                    
                        Sir,
                        Montarno, 26th. March 1816.
                    
                    Presuming on the kindness and confidence with which you have honoured me, I beg leave to suggest, whether, under the Bill now before Congress for constituting a Board to settle claims on the United States for private property lost or destroyed in the public service, an opportunity may not be found for carrying into effect the disposition which you have been pleased to manifest to give to me some suitable employment under the Government.
                    Although I do not pretend to any merit or qualifications superior to those of other gentlemen who may present themselves on this occasion, allow me to remark that I have made sacrifices for my attachment to the Country which few have had an opportunity to make, and that I have rendered services, which, though humble, were nevertheless necessary. And, if I might be permitted to touch on so tender a subject I would express a hope that your Sensibility may find a motive for favouring my application for the sake of the eight helpless children whose welfare is so deeply interested in its success. I have the honour to be, with the most respectful attachment, Your obedt. Servt.
                    
                        Asbury Dickins.
                    
                